COLINS, Judge.
Mary C. Gallagher (Mrs. Gallagher) appeals from the December 11, 1991 order of the Court of Common Pleas of Bucks County granting the motion for summary judgment filed by the Central Bucks School District (District) and denying her cross-motion for summary judgment.
The undisputed facts are as follows: Mrs. Gallagher’s husband, James M. Gallagher, was employed by the District from September, 1962, until his death on February 12, 1990. His last day of work was January 10, 1990, when he became ill. At the time of his death, he had accrued 224.5 days of unused sick leave. Mrs. Gallagher, as executrix of her husband’s estate, asked the District to pay the estate the value of her *453husband’s accrued but unused sick leave. The District refused, and this action resulted.
Mrs. Gallagher presents one issue for this Court’s review: When a professionaVadministrative employee of a school district becomes disabled during his term of employment, from an illness which later takes his life, is he ‘prevented by illness or accidental injury from following his ... occupation’, and therefore entitled to be paid for ‘each day of absence’ the full salary to which he is otherwise entitled under 24 P.S. Section 11-1154 and the local policies of the School District, to include his accrued and unused sick leave as of the date of death?
“In reviewing the trial court’s granting of summary judgment, this Court is limited to determining whether or not the trial court committed an error of law or abused its discretion.” Jones v. Cheltenham Township, 117 Pa.Commonwealth Ct. 440, 442, 543 A.2d 1258, 1259 (1988).
The statute at issue in this matter is Section 1154(a) of the Public School Code of 1949 (Code), Act of March 10,1949, P.L. 30, as amended, 24 P.S. § 11-1154(a), which provides, in pertinent part:
In any school year whenever a professional or temporary professional employe is prevented by illness or accidental injury from following his or her occupation, the school district shall pay to said employe for each day of absence the full salary to which the employe may be entitled as if said employe were actually engaged in the performance of duty for a period of ten days. Any such unused leave shall be cumulative from year to year in the school district of current employment or its predecessors without limitation. All or any part of such accumulated unused leave may be taken with full pay in any one or more school years.
Also at issue is Section 302 of the District’s sick leave policy, which parallels Section 1154(a) of the Code.
Mrs. Gallagher argues that the plain language of Section 1154(a) of the Code does not prevent her husband’s estate from being paid all of his accumulated, unused sick leave. *454According to Mrs. Gallagher, when one is removed from active service by illness, one is entitled to be paid for one’s sick leave regardless of whether one ever returns to active service. She argues that the fact that her husband died is inconsequential, because the critical fact is that he was removed from active service by illness. His death, according to Mrs. Gallagher, was a natural consequence of that illness and should not affect his estate’s right to be paid for all of his accumulated, unused sick leave.
We agree with Mrs. Gallagher that the plain language of Section 1154(a) of the Code controls our decision in this matter. As we are directed by 1 Pa.C.S. § 1921(b), “[w]hen the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.” The plain language of Section 1154(a) of the Code provides for sick leave and for the accumulation of unused sick leave from year to year. It does not provide for the payment of one’s accumulated, unused sick leave upon one’s death. The Honorable Kenneth G. Biehn of the Court of Common Pleas of Bucks County astutely noted the following in his opinion in this matter:
Death is not an illness; it is the cessation of life. Black’s Law Dictionary 360 (5th ed. 1979). The state of illness also ceases when death occurs. • Death ends disease and life. Section 11-1154 of the Public School Code only provides for sick pay during the time the employee is prevented by illness from working.
Accordingly, the December 11, 1991 order of the Court of Common Pleas of Bucks County is affirmed.
ORDER
AND NOW, this 11th day of February, 1993, the order of the Court of Common Pleas of Bucks County in the above-captioned matter is affirmed.